JOHN MAUZY PITTMAN, Judge, dissenting. The appellant has F petitioned for rehearing in this case, arguing that we erred in holding that the mere diagnosis of an injury satisfied the claimant’s burden of establishing a compensable injury by objective findings. I think that the petition should be granted. In our original opinion in this case we stated that: Appellants argue that the Commission erred in finding that appellee sustained a compensable injury as appellee failed to present medical evidence supported by objective findings. “A compensable injury must be established by medical evidence supported by ‘objective findings.’ ” Ark. Code Ann. § ll-9~102(4)(D)(Supp. 1999). “Objective findings are those findings which cannot come under the voluntary control of the patient.” Ark. Code Ann. § 11-9-102(16)(A)(i) (Supp. 1999). Objective medical evidence is necessary to establish the existence and extent of an injury but not essential to establish the causal relationship between the injury and work-related accident. Wal-Mart Stores, Inc. v. Van Wagner, 337 Ark. 443, 990 S.W.2d 522 (1999). In the present case, Dr. Thrash diagnosed appellee with “lumbalgia, radiculitis, lumbar subluxation.” Dr. Thrash’s report contained no qualifying words, such as, maybe, or possibly, regarding appellee’s injury. Dr. Thrash simply found that appellee had suffered the injuries. We hold that Dr. Thrash’s report constitutes substantial evidence supporting the Commission’s finding that appellee sustained a compensable injury. Wal-Mart Stores, Inc. v. Stotts, 74 Ark. App. 428, 431, 49 S.W.3d 667, 669 (2001) (emphasis supplied). This opinion could not stand. The appellants posed one question (whether the medical evidence was supported by objective findings), and our opinion answered a different question (whether Dr. Thrash’s opinion was stated to a reasonable degree of medical certainty). Clearly, a medical opinion in the form of a diagnosis is not itself an objective finding.1  Our substituted opinion on denial of rehearing is a modest improvement in that the majority now answers the question that appellants actually posed. With respect to whether the Commission’s finding of a compensable injury was based on medical evidence supported by objective findings, the majority now writes that: Dr. Thrash reported that appellee was “x-rayed and examined,” and he diagnosed her with lumbar subluxation. A subluxation is a “partial dislocation.” Obviously, a dislocation cannot come under the voluntary control of the patient. Although not specifically stated in his report, it is implicitly clear that Dr. Thrash based his diagnosis on abnormalities observed in the x-ray results. Results of x-ray diagnostic studies are “objective findings” for purposes of the Workers’ Compensation Act. We therefore hold that there was substantial evidence to support the Commission’s findings that appellee presented medical evidence supported by objective findings. There is a lot going on in this paragraph, and it will be helpful to break it down into its component parts for analysis. First, the facts: 1) Appellee was x-rayed and examined by Dr. Thrash. 2) Dr. Thrash diagnosed appellee with lumbar subluxation. 3) Dr. Thrash did not say what the x-ray results were. 4) Dr. Thrash did not say that his diagnosis was based on the x~ ray results. Next, the analysis: 1) Dr. Thrash took an x-ray before making his diagnosis. Therefore, his diagnosis was based on the x-ray results. 2) X-ray results are objective findings. Therefore, the Commission properly found that appellee presented medical evidence supported by objective findings. Although I think that the majority’s substituted opinion is an improvement over the original opinion issued in this case, I must nevertheless dissent because the substituted opinion’s conclusion is based on flawed logic. The crux of the majority’s analysis is the conclusion that Dr. Thrash’s diagnosis was based on the x-ray results. This conclusion is based solely on the fact that Dr. Thrash took x-rays before making his diagnosis. This conclusion confuses chronology with causality. It is, in fact, a classic example of the logical fallacy post hoc, ergo propter hoc (after this, therefore because of this), a leap to an unjustified conclusion based on the assumption that, because one thing preceded another, the former caused the latter. We have characterized this fallacy as a “legal heresy,” and held that post hoc ergo propter hoc is not sound as evidence or argument. Wirth v. Reynolds Metals Co., 58 Ark. App. 161, 947 S.W.2d 401 (1997). Because the result obtained in the substituted opinion is based on nothing more than speculation that the x-ray test conducted by Dr. Thrash resulted in objective findings that were relied upon by that chiropractic physician in making his diagnosis, I must respectfully dissent.   The only other “objective findings” which the Commission mentioned were an injured lip and a bruised leg. Although those observations are objective findings of an injured lip and bruised leg, they are not objective findings to support the existence or extent of the back injury at issue in this case.